                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     POWER INTEGRATIONS, INC.,                          Case No. 16-cv-06371-BLF
                                   8                    Plaintiff,
                                                                                            SUPPLEMENTAL ORDER
                                   9             v.                                         CONSTRUING CLAIMS IN U.S.
                                                                                            PATENT NOS. 6,297,623, 7,538,533,
                                  10     ON SEMICONDUCTOR CORPORATION,                      8,115,457
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 26, 2018, this Court issued an order construing certain claims in several U.S.

                                  14   patents, including U.S. Patent Nos. 6,297,623, 7,538,533, and 8,115,457. See ECF 196. For each

                                  15   of these patents, the Court found a term indefinite in certain independent claims. The parties did

                                  16   not brief whether the asserted dependent claims associated with those indefinite independent

                                  17   claims were likewise invalid as indefinite. So, the Court instructed the parties to submit a joint

                                  18   statement advising the Court whether the parties agree that each dependent claim is indefinite

                                  19   because it is associated with an indefinite independent claim. See id. at 37–38. On November 9,

                                  20   2018, the parties filed a joint statement agreeing that “each asserted dependent claim of the ‘623

                                  21   patent, the ‘533 patent, and the ‘457 patent associated with an independent claim ruled upon by the

                                  22   Court is also indefinite by virtue of its incorporation of the terms of its associated independent

                                  23   claim.” See ECF 197. As such, the Court holds that any asserted claims dependent on an

                                  24   indefinite independent claim are likewise indefinite.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 13, 2018

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
